Appeal from a decision of the State Industrial Board reversing a previous decision by a referee disallowing the claim and finding that the claim for death benefit should be allowed. Neither side has raised the point that this is not an appealable decision. The referee, after hearings, disallowed the claim. Upon an appeal to the State Industrial Board the decision of the referee was reversed and the case restored to the referee’s calendar for the purpose of making an award. It is from this decision of the State Industrial Board that the appeal now before us has been taken. No final decision has been made. Neither has the claim been dismissed, nor has an award been made. Consequently this is not an appealable award or decision under section 23 of the Workmen’s Compensation Law and the appeal should be dismissed. (Matter of Falk v. Midland Dairy Co., Inc., 266 N. Y. 559; Matter of Sperduto v. N. Y. City Interborough Ry. Co., 226 id. 73; Sparone v. General Electric Co., 203 App. Div. 273.) Appeal dismissed, without costs. Hill, P. J., Crapser, Bliss, Heffeman and Foster, JJ., concur.